DETAILED ACTION
Response to Arguments
Applicant's arguments filed on 08/28/2020 have been fully considered but they are not persuasive. 
Applicant argues “Wills does not disclose or suggest processing circuitry configured to: determine a brightness of a welding arc based on an analysis of pixel data, and generate one or more control signals configured to change a wire feed speed, a welding voltage, or a welding current based on the brightness, as set forth in claim 1.” (Page 7, lines 1-4).
However, examiner respectfully disagrees.
Wills’ vision engine 170 is equipped with the visible Spectrum image processor 171 and image spectrum image processor 173. These image processors receive image data from the IRS video camera 160 and the VS video camera 170. These two different spectra cameras measure and data-log the intensity of the incident light from the “glare from the arc” (para.19) received on each pixel sensor inside the cameras, and the “various image processing decision making algorithms running on the processors 171 and 173 are applied to make the VS/IRS pixel decision” (para.30, lines 1-2) on the raw VS- and IR-pixel data, such as determining “to enhance the usable visible-spectrum information (e.g., certain visible characteristics of the welding arc) in the video frames and to remove unwanted information (e.g., smoke).” (para.24, lines 9-12) , “to enhance the usable infrared-spectrum information in the video frames (e.g., certain thermal characteristics of the molten metal puddle) and to remove unwanted information (e.g., background temperature of a workpiece) (para.25, lines 7-11), or to assign IRS information to those pixels having IRS data falling within a defined thermal range, and assigning VS (para.30, lines 4-7), etc., using the stored raw light intensity pixel data in the memory measured by each pixel sensor inside the cameras. 
Wills also discloses the signal flow arrows in Fig. 6 within and between the welding power source 620 and the welding helmet 610.
Therefore, examiner maintains his position.

Applicant argues “Wills does not disclose that the DS processor 174 determines a brightness (or glare) of the arc based on a pixel analysis.” (Page 7, lines 22-25).
However, examiner respectfully disagrees.
Each Wills’ visible Spectrum image processor 171 and image spectrum image processor 173 in Fig. 4 uses the various image processing decision making algorithms applied to make the VS/IRS pixel decision (para.30) to spatially line up or match the pixels of a VS frame to an IRS frame before providing the frames to the DS image processor 174 (para.28). The image processor has been designed to have image processing algorithms to determine the needed image parameters from the measured light intensity (brightness) data.
Therefore, examiner maintains his position.

Applicant argues “Nor does Wills disclose that the DS processor 174 generates a signal configured to change a wire feed speed, a welding voltage, or a welding current based on the brightness (or glare).” (Page 7, lines 22-25).
However, examiner respectfully disagrees.
Wills discloses the signal flow arrows in Fig. 6 within and between the welding power source 620 and the welding helmet 610.
Therefore, examiner maintains his position.

Applicant argues “Wills does not disclose or suggest processing circuitry configured to: determine a brightness of a welding arc based on an analysis of pixel data, and generate one or more control signals configured to change a wire feed speed, a welding voltage, or a welding current based on the brightness, as set forth in claim 1.” (page 7, lines 26-29).
However, examiner respectfully disagrees.
Wills discloses the image processors 171 and 173 in Fig. 4 and the Raw V- and IR-spectrum video image frames have the raw pixel data outputted from each pixel sensor inside the associated VS- and IR-cameras. Wills discloses the control and information signal flow arrows in Fig. 6 within the power source having vision engine 170, and the control and information signal flow arrows between the welding power source 620 and the welding helmet 610 in Fig. 6.
Therefore, examiner maintains his position.

Applicant argues “Daniel also does not disclose or suggest processing circuitry configured to: determine a brightness of a welding arc based on an analysis of pixel data, and generate one or more control signals configured to change a wire feed speed, a welding voltage, or a welding current based on the brightness, as set forth in claim 1. Nor has the Office Action alleged such a disclosure or suggestion. Thus, Daniel fails to cure the deficiencies of Wills.” (Page 7, line 30-page 8, line 3).
However, examiner respectfully disagrees.
Daniel is used to meet the limitation “determined tolerance for the weld parameter” which is different from “determining a brightness of a welding arc based on an analysis of pixel data”.
Therefore, examiner maintains his position.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a user interface element” in claim 27 at lines 4-5 wherein the spec discloses only “The electromechanical user interface components 308 may comprise, for example, one or more touchscreen elements, speakers, microphones, physical buttons, etc. that generate electric signals in response to user input. For example, electromechanical user interface components 308 may comprise capacity, inductive, or resistive touchscreen sensors mounted on the back of the display 304 (i.e., on the outside of the helmet 20)”; P28:1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear if claim 14 was cancelled or is missing.
In claim 24 at line 5, “the welding helmet” at line 5 lacks antecedent basis with having a precedent welding helmet.
In claim 24 at lines 4-5, it is not clear if “the welding headwear” at lines 4-5 is same as “the welding helmet” at line 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, 12-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wills (US 2012/0291172) in view of Daniel (US 2014/0042136) and Pfeifer (US 2013/0206741).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, Alexander: means Alexander teaches or discloses.

Regarding claim 1, Wills discloses 
A welding vision system (“Dual Spectrum Digital Imaging Welding Helmet”; title and Fig. 2) comprising:

one or more image sensors (“a visual-spectrum (VS) digital camera 150, an infrared-spectrum (IRS) digital camera 160”; Fig. 2 and P16:7-8 wherein, because the claimed image sensors are not on a welding Helmet, any camera at any device/location is read on claim 1) configured (embodiment; P15:1) to capture an image (“raw visible-spectrum (VS) real-time digital video image frames and raw infrared-spectrum (IRS) real-time digital video image frames”; Fig. 2 and P16:14-17 [including] “image frames”; P16:19-20) of a weld (“a better weld”; P4:1 [and] the molten welding puddle; P22:4-5) in progress, corresponding to a field of view (P42:10-11) of a user of the welding vision system;

processing circuitry (“a vision engine 170”; Figs. 2-4,6-7 and P16:9-10 [including] “image processors 171, 173, and 174”; Fig. 4 and P32:4-5 and processing flow chart in Fig. 5) configured (“170” having “171, 173, and 174” those can be configured to ) to:

{perform an analysis (image processing on the digital video image frames to create dual-spectrum (DS) real-time digital video image frames; P17:5-8 wherein the image processing means the analysis of images [and] some optical filtering to, for example, cut down on glare from the arc; P19:19-20 [and] a plurality of levels of temporal filtering”; P23:15-15 wherein data filtering is analysis of what and how to keep desired data and filter out the unnecessary data) of pixel data (“the pixel”; P28:6 [including] “grayscale or color pixel information”; P16:21 of “the raw VS video image frames”; P24:3-4) of the image;} (The functional limitations in the braces is one of “the various image processing functions”; P31:2 of “Various image processing decision making algorithms”; P30:1-2 which is executed by “the various DS image processors 171, 173, and 174; P32:4-5)

 {determine (“decision making” from the recitation “Various image processing decision making algorithms applied to make the VS/IRS pixel decision.”; P30:1-2) a brightness (glare from the arc; P19:bottom [and] the intensity of “visible-spectrum light and infrared-spectrum light from a welding process scene”; P16:13-14) of a welding arc (“the arc”; P22:6) of the weld (“a better weld”; P4:1 [and] the molten welding puddle; P22:4-5) in progress based (obtained from the dual-spectrum video used to determine the recommendations.; P41:4-5) on the analysis (image processing in “the DS image processor 174”; P31:3) of the pixel data (the input to “the DS image processor 174”; P31:3);} (The functional limitations in the braces is one of “the various image processing functions”; P31:2 of “Various image processing decision making algorithms”; P30:1-2 which is executed by “the various DS image processors 171, 173, and 174; P32:4-5)

{determine (“decision making” from the recitation “Various image processing decision making algorithms may be applied to make the VS/IRS pixel decision.”; P30:1-2) a welding parameter (Such non-imaging information including, for example, gun/torch angle or stick electrode angle, stick out distance from the workpiece, travel speed of the gun/torch or stick electrode, gun/torch height or stick electrode height, and gun/torch angle or stick electrode angle.; P40:7-10 [and] a tracking module to perform the spatial tracking functions; P40:2-1 from bottom [and] parameters of “a welding power source and/or a welding wire feeder 620”; P36:7-8) for the weld in progress based on the analysis of the pixel data;} (The functional limitations in the braces is one of “the various image processing functions”; P31:2 of “Various image processing decision making algorithms”; P30:1-2 which is executed by “the various DS image processors 171, 173, and 174; P32:4-5)

{assess (performs image processing on the digital video image frames; P17:5) said the welding parameter based (obtained from the dual-spectrum video may be used to determine the recommendations.; P41:4-5) on determined tolerance (“thresholding”; P31:4 for “gun/torch angle or stick electrode angle, stick out distance from the workpiece, travel speed of the gun/torch or stick electrode, gun/torch height or stick electrode height, and gun/torch angle or stick electrode angle” and “a tracking module to perform the spatial tracking functions”; P40:7-20) for the weld parameter for the weld in progress;} (The functional limitations in the braces is one of “the various image processing functions”; P31:2 of “Various image processing decision making algorithms”; P30:1-2 which is executed by “the various DS image processors 171, 173, and 174; P32:4-5) and

generate (be generated; P40:2-3), while (during an arc welding process; P13:5) the weld is in progress, one or more signals (recommendations (e.g., "speed up", "slow down", "adjust angle", etc.); P41:1-3  wherein further disclosed is “the non-imaging information generated by the system 100 itself by using at least one camera of the system 100”; P40:15-18 and “Such non-imaging information including, for example, gun/torch angle or stick electrode angle, stick out distance from the workpiece, travel speed of the gun/torch or stick electrode, gun/torch height or stick electrode height, and gun/torch angle or stick electrode angle.”; P40:7-10, meaning  manual control signals) based on the determined brightness of the welding arc and the assessing of the welding parameter based on the determined tolerance, wherein:

{the one or more control signals comprise a welding equipment control signal (Wills: recommendations (e.g., "speed up", "slow down", "adjust angle", etc.); P41:1-3 [including] the system may display a recommendation to the user to slow down the travel speed of the torch to allow more thermal energy into the weld puddle [and] the non-imaging information generated by the system 100 itself by using at least one camera of the system 100 to spatially track the welding gun/torch or stick electrode; P40:15-18 wherein the system already computed the recommendation to be displayed and informed to the user) configured to cause

	Wills discloses “a welding equipment control signal” as mapped above, but is silent regarding, 
a welding equipment control signal configured to cause a welding power supply to change at least one of a wire feed speed, a welding voltage, or a welding current based on the brightness of the welding arc and 

communication interface circuitry configured to output, while the weld is in progress, the one or more control signals.

	However, Wills-Fig.6 discloses, in the same field for “a second example embodiment of a dual-spectrum digital imaging arc welding system providing enhanced user-discrimination between arc-welding characteristics” (P11:1-4, Fig. 6),

a welding equipment control signal (the output signal from “the vision engine 170 integrated into the welding power source”; P36:9-11) configured to cause a welding power supply (the welding power source; P36:23-24, Fig. 6) to change at least one of a wire feed speed (the discharge velocity of the welding wire from “a welding wire feeder 620”; Fig. 6 and P36:24-25), a welding voltage (“welding waveform and/or polarity”; P36:26-27), or a welding current based on the brightness (glare from the arc; P19:bottom) of the welding arc (the arc; P22:6); and 

{communication interface circuitry (“wired or wireless means”; P36:14) configured to
output (receive information from the welding power source”; P36:10-9 from bottom wherein the processor 170 embedded into the welding power source 620 in Fig. 6 outputs signals), while the weld is in progress, the one or more control signals (current selected welding mode, current electrode type, or current selected welding waveform and/or polarity; P36:8-6 from bottom).}(For the limitations in the braces, an automatic welding controller for a conventional welder has the structural limitations)

	The advantage of using Wills-Fig.6’s welding power source having the vision engine 170 embedded into it is to visually and expressly provide the connections between the welding helmet and a conventional welding apparatus.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wills with WILLS-Fig. 6 by replacing Wills’ inherent connection with WILLS-Fig. 6’s welding power source having the vision engine 170 embedded into it in order to visually and expressly provide the connections between the welding helmet and a conventional welding apparatus.

	Wills implicitly discloses “thresholding” as mapped above, but is silent regarding
determined tolerance for the weld parameter

	However, Daniel discloses, in the technical field for “SYSTEM AND METHOD OF EXPORTING OR USING WELDING SEQUENCER DATA FOR EXTERNAL SYSTEMS” (title) and “equipment of the operator can be a helmet, a visor, a pair of glasses” (P109:9-10),

determined tolerance (a threshold tolerance; P101:15-17) for the weld parameter (one or more real time welding parameter; P101:15-17 [including the teaching] to correctly follow the predefined sequencing for performing welds and inspections, to accurately change between welding schedules (such as at operation 30), and to perform the welding itself; P10:3-5)

	The advantage of using Daniel’s threshold tolerance is to correctly follow the predefined sequencing for performing welds and inspections, to accurately change between welding schedules, and produce a high quality weld-bead.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wills with Daniel by applying Daniels threshold tolerance for one or more real time welding parameter on Wills’ welding parameter in order to correctly follow the predefined sequencing for performing welds and inspections, to accurately change between welding schedules, and produce a high quality weld-bead because both Wills and Daniels have necessity to meet the desired product quality level.

	Wills discloses “generate one or more signals” as mapped above, but Wills in view of Daniel is silent regarding
generate one or more control signals

	However, Pfeifer discloses, in the analogous field for “an embodiment of the welding system of FIGS. 1 and 2, including a welding helmet with associated sensors for determining weld travel speed of the welding torch” (P10:1-4, Figs. 1-3),
generate one or more control signals (the control device 78 controlling a welding parameter (e.g., power output, wire feed speed, gas flow, etc.) based on the determined travel speed of the welding torch 26 and receives inputs such as sensor data; P29:10-13,2-3)

	The advantage of using Pfeifer’s “control device 78 controlling a welding parameter (e.g., power output, wire feed speed, gas flow, etc.) based on the determined travel speed of the welding torch 26 and receiving inputs such as sensor data” is to produce the desired quality of the weld-bead.


Regarding claim 2, Wills in view of Daniel and Pfeifer discloses
 the one or more image sensors (Wills: “150”, “160”; Fig. 2), the processing circuitry (Wills: “170”; Fig. 2 [including] “174”; Fig. 4), and the communication interface circuitry (Wills: “a physically separate apparatus that interfaces in a wired or wireless manner”; P20:3-1 from bottom [including] “wired or wireless means”; P36:14) are integrated into welding headwear (Wills: “a welding helmet (welding headgear) or welding shield 110”; Fig. 2 and P15:6-7).

Regarding claim 3, Wills in view of Daniel and Pfeifer discloses 
the welding equipment control signal (Wills: recommendations (e.g., "speed up", "slow down", "adjust angle", etc.); P41:1-3 [including] the system may display a recommendation to the user to slow down the travel speed of the torch to allow more thermal energy into the weld puddle [and] the non-imaging information generated by the system 100 itself by using at least one camera of the system 100 to spatially track the welding gun/torch or stick electrode; P40:15-18) controls the welding voltage (Wills: voltage “welding waveform” from “the welding power source”; P36:9-6 from bottom) or the welding current output (Wills: current “welding waveform” from “the welding power source”; P36:9-6 from bottom) by the welding power supply (Wills: a welding power source; Fig. 6 and P36:9-8) while the weld (Wills: “the molten welding puddle”; P22:8) is in progress.

Regarding claim 4, Wills in view of Daniel and Pfeifer discloses 
 the welding parameter (Wills: Such non-imaging information; P40:7-10 [and] other non-imaging information; P41:1) comprises a travel speed (Wills: recommendations (e.g., "speed up", "slow down", "adjust angle", etc.); P41:1-3), of a torch (Wills: gun/torch; P40:17-18) being used for the weld in progress, and the processing circuitry (Wills: “170”; Fig. 2 [including] “174”; Fig. 4) is configured to: 

vary the welding equipment control signal (Wills: recommendations (e.g., "speed up", "slow down", "adjust angle", etc.); P41:1-3 [including] a recommendation to the user to slow down the travel speed of the torch to allow more thermal energy into the weld puddle [and] the non-imaging information generated by the system 100 itself by using at least one camera of the system 100 to spatially track the welding gun/torch or stick electrode; P40:15-18 wherein the system already computed the recommendation to be displayed and informed to the user) to vary the welding voltage (Wills: voltage “welding waveform” from “the welding power source”; P36:9-6 from bottom), wire feed speed (Wills: recommendations (e.g., "speed up", "slow down", "adjust angle", etc.); P41:1-3), or the welding current (Wills: current “welding waveform” from “the welding power source”; P36:9-6 from bottom) to compensate for variations (Wills: change in “travel speed of the gun/torch or stick electrode, gun/torch height or stick electrode height, and gun/torch angle or stick electrode angle”; P40:8-10) in the travel speed.

Regarding claim 5, Wills in view of Daniel and Pfeifer discloses 
the welding parameter (Wills: Such non-imaging information; P40:7-10 [and] other non-imaging information; P41:1) comprises a contact tip-to-work distance (Wills: gun/torch height or stick electrode height; P40:8-10 [and] stick out distance from the workpiece; P40:8) for the weld in progress, and the processing circuitry (Wills: “a vision engine 170”; Figs. 2-4,6-7 and P16:9-10 [including] “image processors 171, 173, and 174”; Fig. 4 and P32:4-5 and processing flow chart in Fig. 5) is configured to: 

vary the welding equipment control signal (Wills: recommendations (e.g., "speed up", "slow down", "adjust angle", etc.); P41:1-3 [including] a recommendation to the user to slow down the travel speed of the torch to allow more thermal energy into the weld puddle [and] the non-imaging information generated by the system 100 itself by using at least one camera of the system 100 to spatially track the welding gun/torch or stick electrode; P40:15-18 wherein the system already computed the recommendation to be displayed and informed to the user) to vary the welding voltage (Wills: voltage “welding waveform” from “the welding power source”; P36:9-6 from bottom), wire feed speed (Wills: recommendations (e.g., "speed up", "slow down", "adjust angle", etc.); P41:1-3), or the welding current (Wills: current “welding waveform” from “the welding power source”; P36:9-6 from bottom) to compensate for variations (Wills: change in “gun/torch height or stick electrode height”; P40:8-10) in the contact tip-to-work distance (Wills: “gun/torch height or stick electrode height”; P40:8-10).

Regarding claim 9, Wills in view of Daniel and Pfeifer discloses 
the analysis (Wills: image processing on the digital video image frames to create dual-spectrum (DS) real-time digital video image frames; P17:5-8 wherein the image processing means the analysis of images [and] some optical filtering to, for example, cut down on glare from the arc; P19:19-20 [and] a plurality of levels of temporal filtering”; P23:15-15 wherein data filtering is analysis of what and how to keep desired data and filter out the unnecessary data) of pixel data (Wills: “the pixel”; P28:6 [including] “grayscale or color pixel information”; P16:21) of the image (Wills: “real-time image of the weld pool”; C7:31-32) further comprises a determination (Wills: non-imaging information generated, gathered, and displayed on the display 180; P40:2-3 wherein before the non-imaging information being generated, the system computed the non-imaging information) of a position (Wills: gun/torch height or stick electrode height; P40:9-10 wherein height is a vertical position) of the welding arc (Wills: the arc; P19:bottom) within the image.

Regarding claim 12, Wills in view of Daniel and Pfeifer discloses 
the processing circuitry (Wills: “a vision engine 170”; Figs. 2-4,6-7 and P16:9-10 [including] “image processors 171, 173, and 174”; Fig. 4 and P32:4-5 and processing flow chart in Fig. 5) is configured to, upon detecting that the welding parameter (Wills: gun/torch angle or stick electrode angle, stick out distance from the workpiece, travel speed of the gun/torch or stick electrode, gun/torch height or stick electrode height, and gun/torch angle or stick electrode angle.; P40:7-10 [and] a tracking module to perform the spatial tracking functions; P40:2-1 from bottom [and] parameters of “a welding power source and/or a welding wire feeder 620”; P36:7-8) is outside (Daniel: not within a range; P112:11) of a determined tolerance (Daniel: a threshold tolerance based on the real time welding parameter; P124:10-11), vary the welding equipment control signal (Wills: recommendations (e.g., "speed up", "slow down", "adjust angle", etc.); P41:1-3 [including] a recommendation to the user to slow down the travel speed of the torch to allow more thermal energy into the weld puddle [and] the non-imaging information generated by the system 100 itself by using at least one camera of the system 100 to spatially track the welding gun/torch or stick electrode; P40:15-18 wherein the system already computed the recommendation to be displayed and informed to the user), or generate one (Daniel: replenishment warning; P112:5-4 from the bottom) or more of an audible warning, a visual warning (Daniel: replenishment warning; P112:5-4 from the bottom), and a tactile warning. ([including the teaching] when abiding by strict quality control specifications, it is sometimes necessary to perform welds in a specific sequence, verify that each weld is performed with a given set of conditions, and monitor the output of the equipment during the welding operations.; P8:1-6)

The advantage of using Daniel’s replenishment warning based on the real time welding parameter is to perform welds in a specific sequence, verify that each weld is performed with a given set of conditions, and monitor the output of the equipment during the welding operations and abide by strict quality control specifications and make a continuous weld-bead.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wills with Daniel by applying Daniel’s threshold tolerance based on the real time welding parameter on Wills’ welding parameter in order to perform welds in a specific sequence, verify that each weld is performed with a given set of conditions, and monitor the output of the equipment during the welding operations and abide by strict quality control specifications because both Wills and Daniels have necessity to meet the required quality control specifications and make a continuous weld-bead.

Regarding claim 13, Wills in view of Daniel and Pfeifer discloses 
the processing circuitry (Wills: “a vision engine 170”; Figs. 2-4,6-7 and P16:9-10 [including] “image processors 171, 173, and 174”; Fig. 4 and P32:4-5 and processing flow chart in Fig. 5) is configured to, upon detecting (Wills: being gathered; P40:2-3) that the welding parameter (Wills: gun/torch angle or stick electrode angle, stick out distance from the workpiece, travel speed of the gun/torch or stick electrode, gun/torch height or stick electrode height, and gun/torch angle or stick electrode angle.; P40:7-10 [and] a tracking module to perform the spatial tracking functions; P40:2-1 from bottom [and] parameters of “a welding power source and/or a welding wire feeder 620”; P36:7-8) is outside (Daniel: not within a range; P112:11) of a determined tolerance (Daniel: a threshold tolerance based on the real time welding parameter; P124:10-11), trigger a shutdown (Daniel: automatically turn off after a period of time; P51:5-4 from bottom) of the welding equipment.

The advantage of using Daniel’s threshold tolerance based on the real time welding parameter is to perform welds in a specific sequence, verify that each weld is performed with a given set of conditions, and monitor the output of the equipment during the welding operations and abide by strict quality control specifications.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wills with Daniel by applying Daniel’s threshold tolerance based on the real time welding parameter on Wills’ welding parameter in order to perform welds in a specific sequence, verify that each weld is performed with a given set of conditions, and monitor the output of the equipment during the welding operations and abide by strict quality control specifications because both Wills and Daniels have necessity to meet the required quality control specifications.

Regarding claim 14, Wills in view of Daniel and Pfeifer discloses 
the processing circuitry (Wills: “a vision engine 170”; Figs. 2-4,6-7 and P16:9-10 [including] “image processors 171, 173, and 174”; Fig. 4 and P32:4-5 and processing flow chart in Fig. 5) is configured to:

store the pixel data (Wills: “grayscale or color pixel information”; P16:21) to a memory (Wills: “buffers and memory for passing image frames in and out, and for temporarily storing processed image frames”; P25:4-2 from bottom);

store (Daniel: welding sequence data store 706; P96:2-3) the determined welding parameter (Daniel: "welding parameter model" identified with statistical analysis of two or more real time welding parameters; P101:8-10); and

compare (Daniel: be identified with statistical analysis of two or more real time welding parameters; P101:8-10) the determined welding parameter to a determined tolerance (Daniel: a threshold tolerance based on the real time welding parameter; P124:10-11) stored in the memory (Daniel: either volatile memory or nonvolatile memory; P96:6-7).

The advantage of using Daniel’s threshold tolerance based on the real time welding parameter is to perform welds in a specific sequence, verify that each weld is performed with a given set of conditions, and monitor the output of the equipment during the welding operations and abide by strict quality control specifications.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wills with Daniel by applying Daniel’s threshold tolerance based on the real time welding parameter on Wills’ welding parameter in order to perform welds in a specific sequence, verify that each weld is performed with a given set of conditions, and monitor the output of the equipment during the welding operations and abide by strict quality control specifications because both Wills and Daniels have necessity to meet the required quality control specifications.

Regarding claim 15, Wills in view of Daniel and Pfeifer discloses 
The processing circuitry (Wills: “a vision engine 170”; Figs. 2-4,6-7 and P16:9-10 [including] “image processors 171, 173, and 174”; Fig. 4 and P32:4-5 and processing flow chart in Fig. 5) is configured to vary the welding equipment control signal (Wills: recommendations (e.g., "speed up", "slow down", "adjust angle", etc.); P41:1-3 [including] the system may display a recommendation to the user to slow down the travel speed of the torch to allow more thermal energy into the weld puddle [and] the non-imaging information generated by the system 100 itself by using at least one camera of the system 100 to spatially track the welding gun/torch or stick electrode; P40:15-18 wherein the system already computed the recommendation to be displayed and informed to the user) by varying the welding voltage (Wills: voltage “welding waveform” from “the welding power source”; P36:9-6 from bottom) or the welding current supplied for the weld (Wills: “a better weld”; P4:1 [and] the molten welding puddle; P22:4-5)).

Regarding claim 16, Wills in view of Daniel discloses 
the welding parameter (Wills: gun/torch angle or stick electrode angle, stick out distance from the workpiece, travel speed of the gun/torch or stick electrode, gun/torch height or stick electrode height, and gun/torch angle or stick electrode angle.; P40:7-10 [and] a tracking module to perform the spatial tracking functions; P40:2-1 from bottom [and] parameters of “a welding power source and/or a welding wire feeder 620”; P36:7-8) comprises one of: a travel speed (Wills: travel speed of the gun/torch or stick electrode; P40:7-10), a work angle, a travel angle, an aim and a contact tip-to-work distance (Wills: “gun/torch height or stick electrode height”; P40:8-10).

Regarding claim 17, Wills in view of Daniel and Pfeifer discloses 
said communication interface circuitry (Wills: “a physically separate apparatus that interfaces in a wired or wireless manner”; P20:3-1 from bottom [including] “wired or wireless means”; P36:14) is configured to communicate via conductive (Wills: “wired”; P36:14), optical, or wireless (Wills: “wireless means”; P36:14) communication media.

Regarding claim 18, Wills in view of Daniel and Pfeifer discloses 
a display (Wills: “an optical display assembly comprising an LCD display 180”; Fig. 2 and P18:1-2) configured to present, in real-time (Wills: “real-time digital video (e.g., DS real-time digital video image frames)”; P18:4-5), the captured image (Wills: real-time digital video image frames; P18:4-5).

Regarding claim 19, Wills in view of Daniel and Pfeifer discloses 
the processing circuitry (Wills: “a vision engine 170”; Figs. 2-4,6-7 and P16:9-10 [including] “image processors 171, 173, and 174”; Fig. 4 and P32:4-5 and processing flow chart in Fig. 5) is configured to receive, via the communication interface circuitry (Wills: “a physically separate apparatus that interfaces in a wired or wireless manner”; P20:3-1 from bottom [including] “wired or wireless means”; P36:14), present settings (Wills: “a feature may selectable via a user interface”; P18:3 from bottom) of the welding power supply (Wills: a welding power source; Fig. 6 and P36:7-8).

Regarding claim 20, Wills in view of Daniel and Pfeifer discloses 
the generation of the welding equipment control signal (Wills: recommendations (e.g., "speed up", "slow down", "adjust angle", etc.); P41:1-3 [including] the system may display a recommendation to the user to slow down the travel speed of the torch to allow more thermal energy into the weld puddle [and] the non-imaging information generated by the system 100 itself by using at least one camera of the system 100 to spatially track the welding gun/torch or stick electrode; P40:15-18 wherein the system already computed the recommendation to be displayed and informed to the user) is based on the present settings (Wills; an imaging parameter preset; P23:3 [and] non-imaging information; P40:6) of the welding power supply (Wills: a welding power source; Fig. 6 and P36:7-8).

Regarding claim 21, Wills in view of Daniel and Pfeifer discloses 
the analysis (Wills: image processing on the digital video image frames to create dual-spectrum (DS) real-time digital video image frames; P17:5-8 wherein the image processing means the analysis of images [and] some optical filtering to, for example, cut down on glare from the arc; P19:19-20 [and] a plurality of levels of temporal filtering”; P23:15-15 wherein data filtering is analysis of what and how to keep desired data and filter out the unnecessary data) of the pixel data (Wills: “the pixel”; P28:6 [including] “grayscale or color pixel information”; P16:21) of the image (Wills: the digital video image frames to create dual-spectrum (DS) real-time digital video image frames; P17:5-8) to determine the brightness (Wills: glare from the arc; P19:bottom [and] the intensity of “visible-spectrum light and infrared-spectrum light from a welding process scene”; P16:13-14) of the welding arc (Wills: “the arc”; P22:6) comprises 

determining (Wills: “is used to determine”; P41:5) the brightness when the welding arc is not present (Wills: background temperature of a workpiece; P25:10-11 wherein IR camera “160” can see the thermal beams from the molten pool and further disclosing "freezing" or solidifying characteristics of a weld puddle and have better instantaneous knowledge of the weld”; P4:5-2 from bottom wherein “freezing” means no arc on the molten puddle so that the molten puddle freezes or solidifies.) in the field of view (Wills: the field of view of “a visual-spectrum (VS) digital camera 150, an infrared-spectrum (IRS) digital camera 160”; P16:8-9) of the user of the welding vision system.

Regarding claim 23, Wills in view of Daniel and Pfeifer discloses 
the processing circuitry (Wills: “a vision engine 170”; Figs. 2-4,6-7 and P16:9-10 [including] “image processors 171, 173, and 174”; Fig. 4 and P32:4-5 and processing flow chart in Fig. 5) is configured to:

determine (Wills: “is used to determine”; P41:5 [and] “decision making” from the recitation “Various image processing decision making algorithms may be applied to make the VS/IRS pixel decision.”; P30:1-2), based (obtained from the dual-spectrum video may be used to determine the recommendations.; P41:4-5) on the analysis (image processing in “the DS image processor 174”; P31:3) of the pixel data (Wills: “the pixel”; P28:6 [including] “grayscale or color pixel information”; P16:21), information (Wills: certain thermal characteristics of the molten metal puddle; P25:9-10) relating to:

a workpiece (Wills: the workpiece; P25:11:, MPEP 2115) to which the weld in progress is applied, welding equipment (Wills: the electrode wire; P22:3-2 from bottom [and] a welding wire feeder 620”; P36:7-8) used in facilitating the weld (Wills: “a better weld”; P4:1 [and] the molten welding puddle; P22:4-5),

a position (Wills: the image locations of “hose attributes that the welder desires to view”; P19:15-16) of one or more items (Wills: the weld puddle; P41:6 [and] those attributes that the welder desires to view; P19:15-16 wherein the spec discloses “(e.g., size of a joint or workpiece being welded, size of a bead formed during the weld, size of a weld puddle formed during the weld, and/or the like)”; Pg10, P37:4-3 from bottom) in the field of view (Wills: a field-of-view; P42:10-11) of the user (Wills: a user; P15:6) of the welding vision system (Wills: the dual-spectrum digital imaging arc welding system 100; P19:2-3), or

(Wills: raw VS and raw IRS real time digital video image frames of a welding process are captured via a shielding apparatus worn by a welder performing the welding process; P33:4-6) associated with the one or more items in the field of view of the user of the welding vision system; and 

generate (Wills: non-imaging information may be generated, gathered; P40:2-3) or adjust at least one (Wills: the non-imaging information generated by the system 100 itself by using at least one camera of the system 100 to spatially track the welding gun/torch or stick electrode; P40:15-18) of the one or more control signals (Wills: recommendations (e.g., "speed up", "slow down", "adjust angle", etc.); P41:1-3 [including] the system may display a recommendation to the user to slow down the travel speed of the torch to allow more thermal energy into the weld puddle [and] the non-imaging information generated by the system 100 itself by using at least one camera of the system 100 to spatially track the welding gun/torch or stick electrode; P40:15-18 wherein the system already computed the recommendation to be displayed and informed to the user).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wills (US PGPUB 2012/0291172) in view of Daniel (US 2014/0042136) as applied to claim 2 above, and further in view of Becker (US 2013/0291271).

Regarding claim 27, Wills in view of Daniel and Pfeifer discloses
the welding headwear (Wills: “a welding helmet (welding headgear) or welding shield 110”; Fig. 2 and P15:6-7) further comprises:

a display screen (Wills: an LCD display 180; P18:2) having a front side (Wills: the hidden internal surface of “an LCD display 180” in Fig. 2; P18:2) facing inside of the welding headwear and a back side (Wills: the exposed front surface of “an LCD display 180”; P18:2) facing outside of the welding headwear, the display screen configured to display a user interface element (Wills: a user interface; P18:18) on the front side of the display screen; and



Wills discloses “the display screen” as mapped above, but Wills in view of Daniel and Pfeifer is silent regarding
one or more touchscreen sensors configured to sense touches on the back side of the display screen,

However, Becker discloses, in the analogous field for “WELDING HELMET FOR DETECTING ARC DATA” (title),
one or more touchscreen sensors (touch-sensitive sensors, touch-screens; P22:16-17) configured to sense touches (touch-sensitive; P22:16-17) on the back side of the display screen (a passive or active matrix liquid crystal display (LCD); P40:4-5),

The advantage of using Becker’s touch-sensitive sensors is to provide user-welding apparatus interaction.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wills in view of Daniel and Pfeifer with Becker by replacing Wills’ user interface with Becker’s touch-sensitive sensors in order not only to provide user-welding apparatus interaction, but also to select a command on the display with a finger of the welding operator providing more convenience and quicker response from the welding operator.

Allowable Subject Matter
Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for the Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 24, Wills in view of Daniel and Pfeifer discloses 
the welding headwear (Wills: “a welding helmet (welding headgear) or welding shield 110”; Fig. 2 and P15:6-7) further comprises:

a user interface (Wills: a user interface; P18:18) comprising one or more optics (Wills: a set of optics 190; P18:2-3, Fig. 2), the one or more image sensors (Wills: cameras 150 and 160; P17:2, Fig. 2), and the user interface configured to enable an operator (the user; P13:7-8, Fig. 2) wearing the welding headwear to interact with the welding helmet through a gesture (Wills: gun/torch angle; P40:7 wherein a gun/torch angle implies the attitude of the gun/torch by user’s body motion without expressly disclosing a gesture) 

Wills discloses “a user interface” as mapped above, but Wills in view of Daniel and Pfeifer is silent regarding
a graphical processing unit (GPU), the user interface configured to enable an operator wearing the welding headwear to interact with the welding helmet through a gesture (Wills: gun/torch angle; P40:7 wherein a gun/torch angle implies the attitude of the gun/torch by user’s body motion without expressly disclosing a gesture) captured by the one or more optics or one or more image sensors, and interpreted by the GPU.

However, Postlethwaite (US 2015/0248845) discloses, in the analogous field for “PORTABLE VIRTUAL WELDING SYSTEM” (title, Fig. 17),
a graphical processing unit (GPU) (two graphics processing units ( GPU) 115; P95:5, Fig. 17), the user interface (a welding user interface 130; Para.50) configured to enable an operator (the end user 12; para.56, Fig. 1) wearing the welding headwear (The face mounted display device 140; para.63, Fig. 8A) to interact with the welding helmet


through a gesture captured by the one or more optics or one or more image sensors, and interpreted by the GPU.

Claims 25-25 depend on claim 24.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Becker (US-20090231423).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GYOUNGHYUN BAE/
Examiner, Art Unit 3761

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761